Name: Regulation (EEC) No 2503/71 of the Commission of 22 November 1971 amending Regulation (EEC) No 615/71 on detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 960 Official Journal of the European Communities No L 258/10 Official Journal of the European Communities 23.11.71 REGULATION (EEC) No 2503/71 OF THE COMMISSION of 22 November 1971 amending Regulation (EEC) No 615/71 on detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods the preserved foods in which the oil is to be used should not begin until the relevant controls have been effected ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554/702 ; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece ; Having regard to Council Regulation (EEC) No 155/71-4 of 26 January 1971 on the production refund on olive oil used in the manufacture of certain preserved foods , and in particular Article 6 thereof; Whereas Article 2 (2 ) of Commission Regulation (EEC) No 615/71 5 of 24 March 1971 on detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods provides that the application for control should be submitted to the competent authority at least ten days before the manufacture of the preserved foods in which the olive oil is to be used begins ; whereas to avoid storage difficulties, since the oil must be in the factory concerned when the application is submitted , the period of ten days should be reduced to a shorter period which would nevertheless allow the appropriate controls to be effected ; Whereas, if the system of control is to be properly applied, it should be specified that manufacture of The following shall be substituted for Article 2 (2) of Regulation (EEC) No 615/71 : '2 . The application referred to in paragraph 1 may not be submitted to the competent authority until the oil is in the factory in which the preserved foods are manufactured . The application must contain at least the following information : (a) the name and address of the party concerned ; (b ) the dates on which manufacture is to begin and end ; (c ) the quantity and type of preserved food to be manufactured and the quantity of olive oil to be used.' Article 2 1 OJ No 172, 30.9.1966, p. 3025/66. The following shall be substituted for Article 2 (3 ) of Regulation (EEC) No 615/71 : '3 . The application for control shall be valid only for a manufacturing .process to be completed within a period ending not later than the last day of the third month following that in which the application was submitted.' 2 OJ No L 275 , 19.12.1970, p . 5 . 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No L 22, 28.1.1971 , p . 5 . 5 OJ No L 71 , 25.3.1971 , p . 12 . Official Journal of the European Communities 961 Article 3 The following shall be substituted for Article 3 of Regulation (EEC) No 615/71 : foods referred to in Article 2 of Regulation (EEC) No 155/71 . 2. The manufacture of the preserved foods referred to in Article 2 of Regulation (EEC) No 155/71 shall not begin until the control referred to in paragraph 1 has been effected.' 'Article 3 1 . The control shall include in particular : (a) a check that the quantity of olive oil shown on the application for control was already in the factory concerned when the application was submitted; (b ) a check on the quantity of the oil actually used in the manufacture of the preserved Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1971 . For the Commission The President Franca M. MALFATTI